Exhibit 10.16

This Instrument Was Prepared By

And Upon Recording Return To:

Patricia Snyder

Womble Carlyle Sandridge & Rice, PLLC

301 South College Street, Suite 3500

Charlotte, NC 28202-6037

SECOND AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF

RENTS, SECURITY AGREEMENT, AND FINANCING STATEMENT

NORTH CAROLINA, BEAUFORT COUNTY

THIS SECOND AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT,
AND FINANCING STATEMENT (this “Amendment”) is made and entered into this 28th
day of September, 2007 by and among FOUNTAIN POWERBOATS, INC., a North Carolina
corporation, whose address is 1653 Wichard’s Beach Road, Washington, North
Carolina 27889 (hereinafter called “Grantor”), EDMUND HAWES, a resident of North
Carolina, whose address is 6805 Morrison Boulevard, Suite 100, Charlotte, North
Carolina 28211 (hereinafter called “Trustee”), and REGIONS BANK, an Alabama
chartered bank, whose address is 6805 Morrison Boulevard, Suite 100, Charlotte,
North Carolina 28211 (hereinafter called “Beneficiary”).

RECITALS:

A. Grantor and Beneficiary are parties to (i) a Loan Agreement (the “Term Loan
Agreement”), dated as of September 19, 2005, pursuant to which Beneficiary made
available to Grantor a term loan in the principal amount of $16,500,000, and
(ii) a Loan Agreement (the “Credit Line Agreement”), dated as of



--------------------------------------------------------------------------------

July 12, 2006, pursuant to which Beneficiary made available to Grantor a
non-revolving line of credit in the maximum principal amount of $5,000,000. The
Beneficiary’s obligations under each of the Term Loan Agreement and Credit Line
Agreement are secured by, among other things, a Deed of Trust, Assignment of
Rents, Security Agreement and Financing Statement dated as of September 19,
2005, from Grantor to Trustee, recorded on September 19, 2005, in Book 1477,
Page 854, in the office of the Beaufort County Register of Deeds, as amended by
that certain First Amendment to Deed of Trust, Assignment of Rents, Security
Agreement and Financing Statement dated as of July 12, 2006, among Grantor,
Trustee and Beneficiary, recorded on July 13, 2006, in Book 1532, Page 683, in
the office of the Beaufort County Register of Deeds (as further amended by this
Amendment, and hereafter amended, modified, restated, supplemented, extended or
renewed from time to time, the “Deed of Trust”). Except as otherwise provided
herein, capitalized terms used herein without definition shall have the meanings
ascribed to them in the Deed of Trust.

B. Powerboats has paid in full all obligations to Bank under the Credit Line
Agreement, and the Credit Line Agreement has been terminated.

C. Fountain Dealers’ Factory Super Store, Inc., a North Carolina corporation
(the “Affiliate”), has requested a revolving line of credit from Beneficiary to
finance its inventory of new and used vessels, watercraft, boats and boat
motors. Pursuant to the Affiliate’s request, Grantor, Beneficiary, the
Affiliate, and the Parent have entered into a Dealer Floor Plan and Security
Agreement, dated of even date herewith (the “Floor Plan Agreement”), pursuant to
which Beneficiary made available to the Affiliate made available to Grantor a
revolving line of credit in the principal amount of $5,000,000 (the “Floor Plan
Loan”).

D. In order to induce Beneficiary to extend the Floor Plan Loan, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, Grantor and Beneficiary have agreed to amend the Deed of Trust
pursuant to this Amendment to secure the payment and performance of obligations
of arising under the Floor Plan Agreement and the other Credit Documents (as
defined in the Floor Plan Agreement).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Deed of Trust.

(a) The first paragraph of the Recitals beginning with the letter “A” in the
Deed of Trust is restated in its entirety as follows:

A. Grantor is indebted to Beneficiary in the sum of up to Sixteen Million Five
Hundred Thousand and

 

2



--------------------------------------------------------------------------------

No/100 Dollars ($16,500,000), pursuant to a Loan Agreement, dated as of
September 19, 2005 (as amended, modified, restated or supplemented from time to
time, the “Term Loan Agreement”), pursuant to which Beneficiary made available
to Grantor a term loan in the principal amount of $16,500,000 (the “Term Loan”),
as evidenced by a Term Note, dated as of September 19, 2005, from Grantor and
payable to Beneficiary (as the same may be amended, modified, replaced, restated
or supplemented from time to time, the “Term Note”). Additionally, Grantor’s
affiliate, Fountain Dealers’ Factory Super Store, Inc., a North Carolina
corporation (“Affiliate”), is indebted to Beneficiary in the sum of up to Five
Million and No/100 Dollars ($5,000,000), pursuant to a Dealer Floor Plan and
Security Agreement, dated as of September 28, 2007 (as amended, modified,
restated or supplemented from time to time, the “Floor Plan Agreement,” and
together with the Term Loan Agreement, the “Loan Agreement”), pursuant to which
Beneficiary made available to Affiliate a revolving line of credit in the
maximum principal amount of $5,000,000 (the “Floor Plan Loan,” and together with
the Term Loan, the “Loan”), as evidenced by a Promissory Note, dated of even
date therewith, from Affiliate and payable to Beneficiary (as the same may be
amended, modified, replaced, restated or supplemented from time to time, the
“Floor Plan Note,” and together with the Term Note, the “Note”).

(b) All references to the “Loan,” the “Loan Agreement,” and the “Note” in the
Deed of Trust shall be deemed to refer to the “Loan,” the “Loan Agreement,” and
the “Note” as defined in this Amendment.

(c) The first sentence of paragraph #34 of the Deed of Trust shall be deleted in
its entirety and replaced with the following:

This Deed of Trust is given to secure all present and future obligations of
Grantor and Affiliate to Beneficiary.

2. Ratification. Except as expressly amended herein, the Deed of Trust is hereby
ratified and confirmed by the parties and all the terms, provisions and
conditions thereof shall be and remain in full force and effect, and this
Amendment and all of its terms, provisions and conditions shall be deemed to be
a part of the Deed of Trust.

3. Governing Law. This Amendment is entered into under the laws of the State of
North Carolina, and those laws shall govern the construction and enforcement
hereof.

 

3



--------------------------------------------------------------------------------

4. Entire Agreement, Modification. This Amendment embodies the entire agreement
and understanding among the parties hereto relating to the subject matter
hereof, and supersedes all prior agreements and understandings relating to such
subject matter. This Amendment may not be amended orally, but only by an
agreement in writing signed by each of the parties hereto.

5. Captions. The captions set forth at the beginning of the various paragraphs
of this Amendment are for convenience only and shall not be used to interpret or
construe the provisions of this Amendment.

6. Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

7. Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

8. Counterparts; Effectiveness. This Amendment may be executed in counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Deed of Trust, Assignment of Rents,
Security Agreement and Financing Statement has been executed by Grantor as of
the day and year first above written.

 

GRANTOR: FOUNTAIN POWERBOATS, INC.         a North Carolina corporation By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:  

Chairman of the Board/

Chief Executive Officer

[NOTARY CERTIFICATE OMITTED]

 

Signature Page to Second Amendment to Deed of Trust



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Deed of Trust, Assignment of Rents,
Security Agreement and Financing Statement has been executed by Beneficiary as
of the day and year first above written.

 

BENEFICIARY: REGIONS BANK By:  

/s/ William W. Teegarden

Name:   William W. Teegarden Title:   Vice President

[NOTARY CERTIFICATE OMITTED]

 

Signature Page to Second Amendment to Deed of Trust



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Deed of Trust, Assignment of Rents,
Security Agreement and Financing Statement has been executed by Trustee as of
the day and year first above written.

 

TRUSTEE:

/s/ Edmund Hawes

Name: Edmund Hawes

[NOTARY CERTIFICATE OMITTED]

 

Signature Page to Second Amendment to Deed of Trust